ORDER
Thomas Reiman (hereinafter, “Movant”) appeals from the denial of his Rule 24.035 post-conviction motion without an eviden-tiary hearing. Movant pleaded guilty to second degree burglary, Section 569.170 RSMo (2000), and stealing, Section 570.030 RSMo (2000). On May 5, 2003, Movant was sentenced to a suspended imposition of sentence and placed on probation for five years. Movant violated the terms of his probation and was sentenced to fourteen years’ imprisonment. Movant subsequently filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the motion court denied without a hearing. Movant claims the plea court faded to advise him that he had a right to withdraw his guilty plea after it rejected the plea agreement.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court’s decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and re*738stating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).